J-A23039-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT E. LUPTAK, JR.,                     :
                                               :
                       Appellant               :       No. 402 WDA 2019

       Appeal from the Judgment of Sentence Entered February 28, 2019
               in the Court of Common Pleas of Lawrence County
            Criminal Division at No(s): CP-37-CR-0000512-2015,
             CP-37-CR-0000902-2015, CP-37-CR-0001073-2014,
                            CP-37-CR-0001075-2014

BEFORE: BENDER, P.J.E., KUNSELMAN, J., and MUSMANNO, J.

JUDGMENT ORDER BY MUSMANNO, J.:                    FILED SEPTEMBER 13, 2019

        Robert E. Luptak, Jr. (“Luptak”), appeals from the judgments of

sentence entered at four docket numbers, following his convictions of multiple

counts of possession of controlled substances, possession with intent to

deliver controlled substances, and theft by receiving stolen property.1    We

quash the appeal.

        In April 2017, a jury convicted Luptak of multiple counts of the above-

described charges.        Thereafter, the trial court sentenced Luptak to an

aggregate prison term of 11½ to 23 years, with a credit for 212 days of time

served, and the Recidivism Risk Reduction Incentive minimum sentence being



____________________________________________


1   See 35 P.S. § 780-113(a)(16), (30); 18 Pa.C.S.A. § 3925(a).
J-A23039-19


9 years and 7 months. Luptak filed post-sentence Motions, which the trial

court denied. No appeal followed.

        Subsequently, Luptak timely filed a Petition for relief pursuant to the

Post Conviction Relief Act (“PCRA”).2            The PCRA court granted Luptak’s

Petition, and reinstated his direct appeal rights, nunc pro tunc. Thereafter,

Luptak filed a single Notice of Appeal of his judgments of sentence entered at

the four separate docket numbers, followed by a court-ordered Pa.R.A.P.

1925(b) Concise Statement of matters complained of on appeal.

        In Commonwealth v. Walker, 185 A.3d 969 (Pa. filed June 1, 2018),

the Supreme Court of Pennsylvania held that, “where a single order resolves

issues arising on more than one docket, separate notices of appeal must be

filed for each case.” Id. at 971; see also id. at 977 (applying the Supreme

Court’s holding prospectively).

        Because Luptak filed his appeal after the Supreme Court had decided

Walker, this Court issued a Rule to Show Cause why the appeal should not

be quashed pursuant to Walker.             In response, Luptak filed a Petition for

Remand, to allow him to file additional notices of appeal. By an Order entered

on April 16, 2019, this Court deferred the Petition, for consideration by the

merits panel. Order, 4/16/19.




____________________________________________


2   42 Pa.C.S.A. §§ 9541-9546.

                                           -2-
J-A23039-19


        On   June    24,   2019,     Luptak    filed   a   Stipulation   whereby   the

Commonwealth and Luptak stipulated to the consolidation of the appeals

under a single docket number. Stipulation, 6/24/19. However, as there is

only one appeal pending before this Court, there is nothing to consolidate.

Further, this Stipulation is not sufficient to negate the bright-line, mandatory

rule imposed by Walker.

        It is undisputed that Luptak filed a single Notice of Appeal from the

sentences entered at multiple docket numbers.               Because Luptak filed his

Notice of Appeal after our Supreme Court’s decision in Walker, we are

required to quash the appeal, without prejudice to Lowry’s right to seek relief

under the Post Conviction Relief Act (“PCRA”).3             See Commonwealth v.

Williams, 206 A.3d 573, 576 (Pa. Super. 2019) (quashing a non-compliant

notice of appeal filed after Walker).

        Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/13/2019




____________________________________________


3   42 Pa.C.S.A. §§ 9541-9546.

                                           -3-